DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
As previously noted and not addressed:
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Regarding claim 10, “when the fastening body is disconnected from the fastening head, the scree roller is removable from the screen device” and “the screen roller together with the motor is configured to be disconnected from the fastening body by disconnecting the fastening body from the fastening head” appears to add new matter as claimed.
Claim 11 is rejected for depending from claim 10.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-19 are rejected under 35 U.S.C. 103 as obvious over Renson (FR 2886332) in view of Basutto (US 20180259033).
Regarding claim 1, 
A screen device (as depicted in Fig. 1) comprising: a screen roller (2; see fig.’s 2 and 5 for example), which is arranged rotatably about a screen roller axis (its major longitudinal axis); a screen (1), configured to reversibly [intended use] transition between a first, rolled up state on the screen roller and a second, unrolled state on the screen roller (it can perform these functions as claimed), the screen comprising a thickening (at 14 in fig. 5 for example ) on at least one lateral side (see fig. 5), wherein the thickening, in the first state of the screen, is positioned at least partially closer to the screen roller axis than any point on an outer circumference of the screen roller that is furthest from the screen roller axis (as depicted in Fig. 5); and an electric motor (at 26; see fig. 5) for [intended use] driving the screen roller (it can perform this function as recited), wherein the motor, is disposed at least partially inside the screen roller at [‘at’ meaning ‘near or in the vicinity of’] an end of the screen roller that is positioned closest to the thickening thereby defining portions of the motor inside the screen roller. 



	

    PNG
    media_image1.png
    582
    568
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    512
    236
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    353
    388
    media_image3.png
    Greyscale

All of the elements have been discussed above except wherein the motor is fitted sufficiently inside the screen roller such that, in the first state of the screen, the thickening, is positioned at least partially closer to the screen roller axis than at least one point on the portions of the motor inside the screen roller. 
Attention is therefore directed to Basutto which teaches another screen device with a motor 24 which increases in diameter as it extends within the roller so that it increases to become within .8mm of the inside surface of the roller (see fig. 2 and fig. 6 along with paragraph [0036] for example).  Therefore, it would 
Note that once Renson is modified by Basutto with an increasing diameter motor, the modified Renson would inevitably teach that the motor is fitted sufficiently inside the screen roller such that, in the first state of the screen, the thickening, is positioned at least partially closer to the screen roller axis than at least one point on the portions of the motor inside the screen roller as required by the claim.
Further note that that the motor of Renson is merely changing in shape and/or size in order to meet the claim limitation as recited, Absent some showing of criticality for the motor to have an increased diameter, the claimed shapes or sizes are nothing more than several of numerous shapes a person of ordinary skill in the art would find obvious for the purpose of fitting or orienting structures relative to one another.  In re Dailey 149 USPQ 47 (CCPA 1976).  Further, note that changes in size or shape without special functional significance are not patentable. Research Corp.v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974).

    PNG
    media_image4.png
    522
    719
    media_image4.png
    Greyscale
 
	Regarding claim 2, 
The screen device according to claim 1, characterized in that the electric motor is an electric tube motor (this is at least true in Basutto as discussed in the specification).  
Regarding claims 3 and 16,
The screen device according to claim 1, characterized in that the screen device, at [‘at’ defined as ‘near or in the vicinity of’] the end of the screen roller, comprises a screen roller end piece, the screen roller end piece (the piece that 17/20/19 points to in fig. 5) comprising a constriction such that, when [intended use] the screen is in the first state and in the second state, the thickening ends up adjacent to the constriction (as seen in fig. 5).  
Regarding claims 4 and 17, 
The screen device according to claim 3, characterized in that any external dimension of the screen roller end piece closest to the screen roller is smaller than an outside diameter of the screen roller when the screen roller end piece closest to the screen roller is viewed transversely to a longitudinal direction of the screen roller (as seen in fig. 5).  
Regarding claim 5, 
The screen device according to claim 3, characterized in that the screen roller end piece comprises a shell surface (as depicted in Fig. 5) that does not impede movement of the screen during the reversible transition from the first state of the screen to the second state of the screen (it can perform this function as claimed).  
Regarding claim 6,
The screen device according to claim 3, characterized in that the screen roller end piece (or roller for claim 12 since the end piece can be part of the roller) tapers towards the constriction on the lateral side of the screen roller (as seen in fig. 5).
Regarding claim 7,
The screen device according to claim 3, characterized in that the screen roller end piece, is fixedly disposed in the screen device, 3Application Serial No.Attorney Docket No. 16/300,2157020-508 and wherein the screen roller is arranged rotatably with respect to the screen roller end piece (note that ‘with respect to’ doesn’t mean ‘relative to’ such that it can rotate simultaneously with or it can rotate relative to the end piece as claimed - the limitation is met as broadly claimed.  
Regarding claim 8, Basutto is applied:
The screen device according to claim 1, characterized in that the motor comprises a motor body (see 24 of Basutto, fig. 2), that is configured to rotate [intended use] about a longitudinal direction of the screen roller and is fixedly fitted in the screen roller (it can perform the claimed function), and wherein the motor comprises a motor head, that is configured to rotate with respect to the motor body (as depicted in Fig. 2).  
Regarding claim 9,
The screen device according to claim 8 characterized in that a screen roller end piece is fixedly fastened to the motor head according to the longitudinal direction of rotation (see fig.’s 1-4).    Note that the combination teaches the limitations as claimed.
	Regarding claims 10, 11, 18, and 19 the limitations are taught by the combination with Basutto - see fig.’s 1-4 of Basutto and fig.’s 1, 2, and 5 of Renson for example.  However, if it is found that the parts are not ‘removable’ or ‘configured to disconnect’, the examiner directs attention the fact that the courts have held that making parts separable would be obvious if “considered desirable for any reason” In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) .	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention 	to make the elements separable or removable or configured to disconnect for one of many reasons including but not limited to wanting to obtain access for cleaning or replacement as some non-limiting examples.

The screen device according to claim 1, characterized in that the screen device comprises an insert (the piece that 17, 19, 20 points in fig. 5) that is fastened to the end of the screen roller and that is at least partially configured to fasten [intended use] the motor in the screen roller (as seen in fig. 5).  
Regarding claim 14, 
The screen device according to claim 13, characterized in that the insert at least partially tapers away from the screen roller (as seen in fig. 5).  
Regarding claim 15, 
The screen device according to claim 6, wherein the screen device comprises an insert (the part of the end piece which contacts the motor in fig. 5), that is fastened to the end of the screen roller and that is at least partially configured to fasten [intended use] the motor in the screen roller.
Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are not found persuasive.
First of all, on page 9 (as marked at the bottom of the page) of the applicants arguments/remarks filed 04/26/2021, the arguments incorporate the inventors declaration, however, they are not found persuasive since they fail to explain how the combination of Renson in view of Basutto do not teach all of the limitations as claimed, and they appear to not be commensurate with the 
In response to the applicants Declaration under 37 CFR 1.132, the examiner does not find this persuasive, at least for similar reasons to those directly explained above.  In short, the Declaration: 
1)  doesn’t seem to explain how Renson in view of Basutto as applied above doesn’t teach the limitations as claimed; and/or,
2) hasn’t persuaded the examiner that the combination of references as applied is not obvious.
The applicant also appears to address the references separately, yet when the applicant's arguments or Declaration(s) against are the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Contact Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P CAHN whose telephone number is (571)270-5616.  The examiner can normally be reached on M-F 10-8.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL P CAHN/          Primary Examiner, Art Unit 3634